        Case
        Case2:20-mj-05206-DUTY
             1:20-mj-01025-PK Document
                                Document
                                       29-4
                                         5 Filed
                                            Filed10/28/20
                                                  11/05/20 Page
                                                           Page11of
                                                                  of11 PageID
                                                                       Page ID#:#:24
                                                                                 99

                                                                                                                             E1L1~;U


                                      UNITED STATES DISTRICT COURT                                                       10/28/2020
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                 CF;N7RAl.DIS'RUCf Ok'CAI.IF'ORN1A

 UNITED STATES OF AMERICA,                                           ~   CASE NUMBER:                              AY:      KL          DF.P[TIY

                                                      PLAINTIFF
                            ~.                                       ~           ~ _ rv~ S - bjZo ~

    2+~£N ~ C~ N s~y ~,~                                                                 WAIVER OF RIGHTS
                                                                                      (OUT OF DISTRICT CASES)
                                                   DEFENDANT.


       I understand that charges are pending in the ~ST~'1ZN District of ~~ ~b12-~
alleging violation of     1$ ~,(. S.C. 3~I                 and that I have been arrested in this district and
                        (Title and Section /Probation /Supervised Re/ease)
taken before a United States Magistrate Judge, who has informed me of the charges) and my rights to:
      (1)      have an identity hearing to determine whether I am the person named in the charges;
      (2)      arrival of process;

-Check ane only-

        EXCLUDING PROBATION OR SUPERVISED RELEASE CASES:
        (3) have a preliminary hearing (unless an indictment has been returned or an information filed) to
            determine whether there is probable cause to believe an offense has been committed by me,the
             hearing to be held in this district or the district of prosecution; and
        (4) request transfer of the proceedings to this district under Rule 20, Fed.R.Crim.P., in order to plead
             guilty.

❑       PROBATION OR SUPERVISED RELEASE CASES:
        (3)  have a preliminary hearing (ifthe violation charged allegedly occurred in this district, and I am
             held in custody solely on that charge) under Rule 32.1(b), Fed.R.Crim,P., to determine whether
             there is probable cause to believe I have violated the terms of my probation supervised release.

         I HEREBY WAIVE(GIVE UP)MY RIGHTS) TO:

                have an identity hearing
                arrival of process
         ❑      have a preliminary hearing
         ❑      have an identity hearing, and I have been informed that i have no right to a preliminary hearing
                have an identity hearing, but I request that a preliminary hearing be held in the prosecuting
                district.
                                                                                                      t                             L              v CIS;
                                                                Defendant


                                                                    ~                             T       ~.         rs
                                                                Defe e Counsel

                                                                               ~                                    ID I Z~ ?Q
Date:     d~
                                                                 United States Magistrate judge


I have translated this Waiver to the defendant in the               AJti~~ ~i)~                                          language.

Date: ~~          Z~~                                               I~S~I! ~'J                            L► ~             ~
                                                                Interpreter(if required)
                                                                                                                     ~n„~~ d~ lS
                                                                                                                          ~ ,rum                        i


M-14 (09/09)                          WAIVER OF RIGIITS (OUT OF DIS'PRIC'f CASES)
